DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s cancellation of claims 86 and 107 and the addition of new claim 108 after final rejection, in the paper of 5/24/2021, is acknowledged and has been entered.  Applicants' arguments filed on 5/24/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Claims 88-100, 102, 103, 105, 106 and 108 are pending and at issue.

Claim Rejections - 35 USC § 103
The rejection of claims 86 and 107 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratagene (WO 03/054139 A2, 7/3/2003) is withdrawn based upon applicants cancellation of the claims in the paper of 5.24/2021.

Allowable Subject Matter
Claims 88-100, 102, 103, 105, 106 and 108 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an altered Pfu or JDF-3 DNA polymerase, wherein the polymerase comprises two substitution mutations at the first and second, the first and third, or the second and third amino acids of the motif A region, wherein the first amino acid of the motif A region is mutated to tyrosine (Y), phenylalanine (F), isoleucine (I), .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






rgh
5/27/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652